Citation Nr: 0526846	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD.  The record reflects, however, that the 
veteran had initially filed a claim for service connection 
for PTSD in March 1997.  By a January 1998 rating action, the 
RO denied service connection for PTSD.  An application to 
reopen the claim for service connection for PTSD was received 
by the RO in September 1999.  In a July 2002 decision, the 
Board determined that new and material evidence had been 
received to reopen the claim for service connection for PTSD.  
Thereafter, in July 2002, the Board sent the case to its 
Evidence Development Unit, to undertake development specific 
to the claim.  In September 2003, the Board remanded the 
veteran's claim to the RO for additional development. 

In May 2002, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO 
in Chicago, Illinois.  A copy of the hearing transcript has 
been associated with the claims file. 


FINDING OF FACT

The appellant does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.


CONCLUSION OF LAW

The appellant does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims has held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Id.  

The veteran contends, in essence, that he has PTSD as a 
result of two stressful events during his active service in 
Vietnam:  (1) he was almost killed by incoming mortar fire 
when his convoy was ambushed by the enemy during a mine 
sweep; and (2) he became scared after he saw a truck hit a 
mine while stationed at a fire base in January 1968.  He 
maintains that he did not suffer any injuries during the 
claimed events.  The veteran's Department of Defense Form 214 
(DD Form 214) does not mention that he received any awards or 
decorations indicating participation in combat (his awards 
included, but were not limited to, the Vietnam Service Medal 
and Vietnam Campaign Medal with 60 device).  His military 
occupational specialty was a wheel vehicle repairman.  It was 
also noted that he had one year and six months of foreign 
service.  

Service medical records include a pre-service June 1966 
report, submitted by W. F. H., M.D., reflecting that the 
veteran had received treatment from January 8, 1963 to May 
13, 1964 by H. F. G., Ph. D., who was no longer employed at 
the clinic.  Dr. H. reported that he had not had any personal 
contact with the veteran.  A review of the June 1966 report 
reflects that in December 1962, the veteran was diagnosed as 
having adjustment reaction of adolescence.  Dr. H. considered 
the veteran's prognosis to be guarded.  Dr. H. noted that the 
veteran had visited the clinic seven times within the 
previous three years.  The remainder of the service medical 
records, to include September 1966 and October 1969 
enlistment and separation examination reports, reflect that 
the veteran was found to have been psychiatrically "normal" 
and are devoid of any findings of psychiatric disability. 

Post-service private and VA medical evidence include many VA 
and private outpatient and examination reports, dated from 
1996 to 2005.  Statements, dated in March and May 1997, 
submitted by private social workers, reflect that the veteran 
had PTSD.  A review of the March 1997 report reflects that 
the veteran had difficulty in readjusting after he had 
returned from Vietnam.  At that time, the veteran was found 
to have had problems with insecurity and anger.  He had 
difficulty forming relationships.  The examining social 
worker believed that the veteran experienced survivor guilt 
due to his Vietnam experiences and that he had a constant 
need to limit closeness because of his problems.  The social 
worker determined that the veteran's PTSD symptoms were less 
clear because he was very quiet and non-assertive without a 
lot of need to talk about his combat experiences.  The May 
1997 report reflects that the veteran had been a regular 
participant of a Vietnam group since June 1996.  

A June 1997 VA examination report reflects that the veteran 
did not meet the criteria for PTSD under the Diagnostic and 
Statistical Manual of Mental Disorder, Fourth Edition, 1994 
(DSM-IV).  In contast, in a June 1997 report, a private 
psychotherapist provided an Axis I diagnosis of PTSD that 
needed to be ruled out.  That same examiner, however, also 
indicated that, although it did not seem to be a major 
problem, there was still the aspect of the veteran 
experiencing PTSD.  

A July 1997 Social Security Administration award 
determination letter reflects that the veteran had been 
awarded disability benefits based on primary and secondary 
diagnoses of history of knee pain and history of anxiety 
related disorders. 

VA outpatient reports, dated in October and November 1999, 
reflect that the veteran complained of having depressive 
symptoms such as, decreased interest in usual activities, 
memory loss, fatigue, and negative thinking.  The veteran 
also reported having PTSD-type symptoms such as, nightmares, 
recurrent thoughts of military experiences and isolation.  
Diagnoses of recurrent major depressive episode, without 
psychosis and rule/out PTSD were recorded.  Subsequent VA 
outpatient reports contain diagnoses of PTSD, dysthymia and 
personality disorder, not otherwise specified (NOS).  
However, the stressors upon which the diagnoses of PTSD were 
made were not reported (it was only indicated that the 
veteran had experienced a traumatic event that had threatened 
his life (see VA outpatient reports, dated in early January 
2000, March and June 2000 and December 2001)).  

When seen by a VA psychologist in mid-January 2001, the 
veteran reported stressors regarding his Vietnam service, 
which are consistent with those previously reported above.  
At that time, the VA psychologist indicated that a diagnosis 
of PTSD was questionable, and that he needed to further 
evaluate the veteran.  Thereafter, in February 2002, the VA 
psychologist informed the veteran that he did not believe 
that the veteran had PTSD, and that that fact had been 
corroborated during a previous VA examination.  The veteran 
related that he was pursing "this" because of his poverty 
level income.  Subsequent treatment reports, dated from March 
to October 2002, reflect that the veteran's diagnosis had 
changed from PTSD to dysthymia and personality disorder, NOS.  
While a diagnosis of PTSD was entered by a VA physician in 
April 2002, the stressor upon which the diagnosis was made 
was not reported.  

A December 2004 report, submitted by W. W. P., M.S.W., 
reflects that since 1998, the veteran had suffered from PTSD 
symptoms, such as sleep disturbance, irritability, difficulty 
with authority, hypervigilance, and anxiety.  It was the 
opinion of the social worker that the veteran had suffered 
from a variety of PTSD symptoms, and that he was unemployable 
for the foreseeable future.  

Upon evaluation by VA in April 2005, the VA physician 
indicated that he had reviewed the veteran's entire claims 
file and medical records prior to the examination.  The 
examiner reported the veteran's stressors with respect to his 
Vietnam service, which are consistent with those previously 
reported above.  The VA examiner noted that while VA had 
initially diagnosed the veteran as having PTSD in the 1990's, 
that diagnosis was later changed to dysthymia.  During the 
examination, the veteran informed the VA examiner that he had 
been encouraged to apply for benefits by fellow service 
mates.  

After a mental status examination of the veteran in April 
2005, the VA examiner concluded that the veteran did not (not 
as likely as not) meet the DSM-IV clinical criteria for a 
diagnosis of PTSD.  To support his opinion, the VA examiner 
related that the veteran did not exhibit sufficient symptoms 
of reenactment, avoidance or autonomic hyperarousal to 
warrant a diagnosis of PTSD at that time, although he had 
received such a diagnosis in the past.  The VA examiner noted 
that over recent years, various clinicians had not diagnosed 
the veteran with PTSD, and that symptoms consistent with PTSD 
were not demonstrated during the interview.  The VA physician 
entered Axis I and II diagnoses of dysthymic disorder and 
personality disorder, NOS.  

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  The Board acknowledges that service medical records 
are devoid of any clinical findings or subjective complaints 
referable to any psychiatric disability, to include PTSD.  
Moreover, in connection with this appeal, the appellant was 
examined by VA in 2005, wherein the examiner definitively 
concluded that the veteran did not meet the clinical criteria 
for a diagnosis of PTSD in accordance with DSM-IV.  Indeed, 
the VA examiner indicated that recent VA clinicians had 
changed the veteran's diagnosis from PTSD to dysthymia.  

The Board notes that when seen at the VA outpatient clinic 
and when seen by his private psychotherapist in June 1997, 
the veteran was provided a diagnosis of PTSD.  However, these 
examiners did not link the appellant's diagnosis of PTSD to 
any specific in-service stressors claimed by the veteran.  In 
addition, and as noted by the VA examiner in April 2005, the 
veteran's diagnosis had been changed over  recent years from 
PTSD to dysthymia.  Furthermore, the April 2005 VA examiner, 
after considering all the evidence in the claims file, to 
include the appellant's military service records and mental 
status examinations, did not find that the veteran met the 
DSM-IV clinical criteria for a diagnosis of PTSD.  
Consequently, the Board gives the diagnosis of the April 2005 
VA examiner more weight than the diagnosis provided by the 
veteran's private psychotherapist and other VA clinicians who 
were not as thorough.  Therefore, the Board concludes that 
the preponderance of the evidence is against the claim.  The 
evidence not establish that the appellant experiences PTSD.

Medical evidence is required to establish a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the appellant 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation with respect to 
his PTSD claim are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  This is especially so given that a 
VA examiner has specifically opined that the appellant does 
not have PTSD.  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  The Board is unable to identify a reasonable 
basis for granting service connection for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in April 
2001 and December 2004, by an April 2001 statement of the 
case and by a May 2005 supplemental statement of the case.  
In particular, the April 2001 and December 2004 letters 
informed the veteran that to substantiate the claim for 
service connection the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by military service, or disability that has 
existed continuously from the date of discharge until the 
present.  The letters advised the veteran that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  

Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim in 
October 1999, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
supra.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Regarding VA's duty to assist, service medical records, 
private and VA post-service medical records, Social Security 
Administration records, and a May 2002 hearing transcript are 
of record.  Taken together, the Board is persuaded that there 
is no reasonable possibility that further development would 
unearth any additional evidence helpful to the veteran.  This 
is especially so given that VA had the veteran examined in 
April 2005 for the specific purpose of determining whether he 
had PTSD as a result of his Vietnam service.  In addition, 
the veteran provided testimony concerning his claim at a 
March 2002 hearing before the undersigned Veterans Law Judge.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


